Citation Nr: 9927416	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from March 1987 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In September 1997, a hearing was held before H. N. Schwartz, 
who is the Board member making this decision and who was 
designated by the Acting Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 1999).  

In January 1998, the Board remanded the claim so the RO could 
consider additional evidence in accordance with 38 C.F.R. 
§ 20.1304 (1998).  Dr. Roth's 1991 and 1992 clinical records 
were also requested.  Dr. Roth responded that he no longer 
had records for the veteran.  He submitted a ledger showing 
treatment from October 1991 to March 1993, when a knee wrap 
was noted.  It appears that the requested development has 
been accomplished to the extent possible.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  There is no evidence linking a current right knee 
disability to disease or injury during service.  

2.  There is no evidence linking a current left knee 
disability to disease or injury during service.  




CONCLUSIONS OF LAW

1.  The claim for service connection for a right knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for residuals of bilateral knee injuries, 
the threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107; Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Current disability

In an October 1993 letter, John D. Roth, D.C., stated that 
the veteran had bilateral knee instability, with apparent 
medial meniscus tearing, bilaterally.  This meets the first 
threshold requirement that there be some evidence of a 
current disability from a trained medical professional.  

Disease or Injury in Service

In his sworn hearing testimony, in September 1997, the 
veteran reported trauma to his knees in service.  He stated 
that he experienced pain, popping and swelling.  Hearing 
Transcript, 4.  The veteran's report meets the threshold 
requirement that there be some evidence of injury during 
service.  

Nexus

As a lay witness, the veteran is competent to report what he 
experienced, including symptoms during service.  However, the 
relationship of the symptoms during service to the current 
disability raises a medical question which requires evidence 
from a trained medical professional.  The veteran's assertion 
that there is a connection is not competent evidence that a 
connection actually exists.  See Grottveit, at 93.  

Review of the record does not disclose any evidence which 
would connect the current disability to the reported symptoms 
in service.  

In March 1992, the RO requested the service medical records 
from the National Personnel Records Center (NPRC).  NPRC 
responded that the veteran was assigned to a National Guard 
unit and the records request should be sent to the unit.  In 
April 1992, the RO sent the veteran a letter asking his help 
in obtaining the records.  He did not respond.  At his 
December 1997 hearing, the veteran testified that he did not 
have any documented treatment for his knee during service.  
Hearing Transcript, 4, 5.  Consequently, there is no evidence 
of a knee disability shown to be chronic during service.  
38 C.F.R. § 3.303(b) (1998).  The Board Member specifically 
requested whether the veteran could obtain any additional 
evidence that related knee disability back to service.  This 
complies with any possible requirement of 38 C.F.R. § 3.103 
(1998).  Regardless, section 3.103 addresses decision-makers 
with original determinative authority and is subject to part 
20.  The Board is an appellate body and it appears that 
section 3.103, just like 3.105 and 3.104, is not applicable 
to the Board of Veterans' Appeals. 

The veteran has testified of continuing knee symptoms from 
those which began in service.  38 C.F.R. § 3.303(b) (1998).  
However, no medical professional has linked the veteran's 
reported continuing symptoms to a current disability.  As a 
result, the veteran's statement of continuing symptoms does 
not establish the required connection.  See Savage v. Gober, 
10 Vet. App. 488, 497 (1997).  

Arthritis may be presumed to be connected to disease or 
injury in service if manifest to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  The Board has considered this possibility in light 
of the joint involvement.  However, there is no evidence of 
any arthritis, from a qualified medical professional, in the 
year after the veteran finished his active service.  Notably, 
January 1994 VA X-rays of the knees were unremarkable for any 
recent osseous injury or other osseous abnormality.  

Further, there is no opinion or other evidence from a medical 
professional which links a current disability to disease or 
injury in service.  

The earliest post service medical documentation was the 
September 1991 VA examination.  There were no knee complaints 
at that time and the doctor stated that there was no specific 
limitation of motion, evidence of muscular atrophy, or 
swelling of any joint.  In addition, the veteran's gait was 
normal.  The Board also notes that when the veteran filed the 
original claim for service connection in 1991, the veteran 
made no reference to knee disability, whereas he did claim a 
back disability.  The examination report and the veteran's 
silence, when otherwise affirmatively speaking, tends to 
establish that there was no knee disability at that time.

The private chiropractor, Dr. Roth, noted that the veteran 
stated that his problems began after repeated parachute 
jumps.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence satisfying the Grottveit requirement.  
LeShore v. Brown, 8 Vet App 406, 409 (1995).  Here, Dr. Roth 
simply recorded the history given by the veteran, without any 
additional medical comment as to etiology.  

No other evidence, including the January 1994 VA examination 
report, the January 1995 surgery records, or the recent note 
from Dr. Roth address the question of whether the current 
knee disability is etiologically related to disease or injury 
in service.  As there is no evidence from a competent source 
which connects the current knee disability to disease or 
injury during active service, a critical piece of evidence is 
missing, the claim is not well grounded, and it must be 
denied.  

The April 1999 rating decision and supplemental statement of 
the case adequately informed the veteran of the lack of 
evidence of a connection to support his claim, in accordance 
with 38 U.S.C. 5103 (West 1991).  See Robinette v. Brown, 
8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet. App. 425, 429 
(1996).  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  


ORDER

Service connection for bilateral knee disorders is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

